              Case 3:20-cv-04997-JSC Document 79 Filed 04/01/21 Page 1 of 3

  �
C-0')
              singer
              casnman                                                  Benjamin L. Singer
                                      LLP

                                                                       Partner

                                                                       (415) 500-6077
VIAECF                                                                 bsinger@singercashman.com

April 1, 2021

Hon. Jacqueline S. Corley, M.J.
United States District Court
Northern District of California
San Francisco Courthouse, Courtroom E - 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102
Re:        Bunsow De Mory LLP v. North Forty Consulting LLC, No. 3:20-CV-04997-JSC

Dear Judge Corley:

PlaintiffBunsow De Mory LLP ("Bunsow De M01y") and Defendant North Forty Consulting
LLC (''North Forty") submit this joint letter to request clarification regarding the Court's Janua1y
22, 2021 Order Re: Plaintiffs Motion for Judgment on the Pleadings & Administrative Motions
to Seal (Dkt. 53) (the "MJP Order"). In particular, the parties dispute whether it remains the
judgment of the Court that Bunsow De Mory "does not owe North Forty a- on the
April 20, 2020 purchase agreement." MJP Order at 10. The parties seek t�assistance
in resolving this disagreement to inf01m their upcoming settlement conference and so that
Bunsow De M01y may dete1mine whether it needs to renew 1 its motion for judgment on the
pleadings.

                                      Bunsow De Mory's Position

Bunsow De M01y understands it to be the judgment of the Court that North Forty cannot
maintain a claim to a success fee stemming from the April 20, 2020, patent sale to Acacia
("April Acacia Deal") because that transaction took place after Bunsow De Mory's te1mination
o�' contract became effective. See MJP Order at 10 ("BDIP does not owe North Forty
a- � 20, 2020 purchase agreement."), 11 ("BDIP had no obligation to pay
North Forty a- regarding the patent sale agreement HaiTis and Acacia executed on
April 20, 2020 ...."), and 11 ("BDIP has no obligation to pay North Forty a- regai·ding
the April 20, 2020 patent sale agreement."). Per the MJP Order, the only remaining issue of fact
�IP's second claim for declai·atory relief is whether BDIP received "any
- ... in Februaiy 2020 when HaiTis and Acacia entered into their first patent
purchase agreement" ("Februaiy Acacia Deal"). MJP Order at 11.



1
    To the extent it denied relief, the MJP Order did so without prejudice. MJP Order at 12.
    www.singercashman.com

    San Francisco
    Phon• (416) 600-8080
    Fax (416)c:i00·8080
    505 MontgOOlOly St. Su1to 1100.
    San Francisco. CA 94111
            Case 3:20-cv-04997-JSC Document 79 Filed 04/01/21 Page 2 of 3
    Letter to Hon. Jacqueline S. Corley, M.J.
    April 1, 2021
    Page 2 of 3


North Forty understood the MJP Order in the same way, which is why it sought relief under Rule
60(b) from the portion finding against it as to the April Acacia Deal. See North Forty’s Motion
Under Fed. R. Civ. Proc. 60(b) for Relief from Provisions of MJP Order (Dkts. 57-4, 58) (“Rule
60 Motion”). North Forty’s Rule 60 Motion described the MJP Order as follows:

          The Court went further in [the MJP] Order and further narrowed North Forty’s
          counterclaim that the             paid to BDIP on the Acacia sale as complained
          by North Forty only applied to the February 2020 agreement and not the April 20,
          2020 agreement. Id. at 3.

The Court did not grant North Forty the relief it requested from the MJP Order. Instead,
the Court simply reiterated what it had already ruled – that North Forty could amend its
pleadings. See generally March 3, 2021 Order Re: Defendant’s Request for Leave to
Amend and Sealing Motion (Dkt. 61) (“Amendment Order”). Accordingly, Bunsow De
Mory understands that it remains the judgment of the Court that Bunsow De Mory “does
not owe North Forty a             on the” April Acacia Deal. MJP Order at 10.

Further supporting this conclusion, North Forty has now filed its Second Amended Counterclaim
(Dkt. 69) (“SACC”) and it too fails to allege a viable theory as to the April Acacia Deal. The
only time North Forty has articulated a theory as to how it could be entitled to a payment on the
post-termination April Acacia Deal was during oral argument on the motion for judgment on the
pleadings when it suggested that the February Acacia Deal was somehow “paused” but not
terminated—despite repeatedly pleading and arguing to the contrary.2 The facts well-known to
and admitted by North Forty leave no room for any such “pause” theory. To North Forty’s
credit, the SACC does not run from these facts, which would have raised the thicket of Rule 11.

Instead, as can be readily seen from the redline North Forty belatedly submitted, the SACC
continues to establish every fact the Court relied on in the MJP Order when it found that North
Forty is not owed any payment on the April Acacia Deal. Specifically, North Forty still admits
that the Consulting Agreement terminated effective March 27, 2020 (id. at ¶¶ 55–56), that
Acacia walked away from the February Acacia Deal and it did not close (id. at ¶¶ 63–64), and
that a separate, “revised” contract with Acacia closed around April 20, 2020 (id. at ¶¶ 70–74).
The new averments of the SACC that relate to North Forty’s post-termination efforts to secure
other deals (id. at ¶¶ 65–69) are irrelevant to the Court’s finding that North Forty was not
entitled to be paid on the post-termination April Acacia Deal. Accordingly, Bunsow De Mory
believes that the issue of the April Acacia Deal remains fully resolved.

If, however, in view of the filing of the SACC, the Court determines a renewed motion is
necessary, Bunsow De Mory proposes expedited briefing so that this issue might be resolved in
advance of the settlement conference with Magistrate Judge van Keulen on April 28, 2021. For
example, Bunsow De Mory could file the renewed motion by April 12th with North Forty
opposing by April 16th and any reply due by April 19th. If necessary, Bunsow De Mory will
move under Civil L.R. 6-3. Resolving this issue should not be delayed for discovery. First,
North Forty is not entitled to discovery on claims precluded by the pleadings. Second, North

2
    The Court considered and rejected that theory in its MJP Order. Id. at 10–11.


                                                  2
          Case 3:20-cv-04997-JSC Document 79 Filed 04/01/21 Page 3 of 3
 Letter to Hon. Jacqueline S. Corley, M.J.
 April 1, 2021
 Page 3 of 3


Forty knew of this issue for months and could have taken discovery at any time. Instead, it
waited until the deadline before propounding any discovery. Any issue here is of their making.

                                     North Forty’s Position

The Court’s order granting North Forty’s Rule 60(b) motion for relief (Docket No. 61) (the
“Rule 60b Order”) is clear and unambiguous. It simply states that “Defendant is granted leave to
amend its answer and counterclaim with respect to the second claim for declaratory relief but not
the first”, and that “Defendant shall file its second amended answer and counterclaim within 14
days of this Order…” Id. North Forty has amended its answer and counterclaim and filed it with
the Court as Docket No. 69.

North Forty takes the position that the Rule 60b Order supplants the MJP Order and that the
Court already ruled that North Forty was permitted to amend its pleading to show that there is
only one Acacia Deal in its order. BDIP has filed its answer to North Forty’s and the parties are
currently conducting discovery on this issue.

BDIP may file what ever pleadings it thinks necessary. North Forty would object to a second
Motion for Judgment on the Pleadings and would strenuously object to having an expedited
briefing in advance of the settlement conference. North Forty is currently conducting discovery
on this issue and believes that discovery by both sides would benefit the parties in their
settlement negotiations.

                                             *   *    *

The parties both thank the Court for its guidance in this matter.


Respectfully Submitted,


/s/ Benjamin L. Singer                                /s/ Darren Neilson
Benjamin L. Singer                                    Brian M. Rothschild
Walter C. Pfeffer                                     Darren Neilson
SINGER CASHMAN LLP                                    PARSONS BEHLE & LATIMER
Attorneys for Bunsow De Mory LLP                      Attorneys for North Forty Consulting LLC




                                                 3
